Citation Nr: 1720672	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for impingement syndrome of the right shoulder prior to June 22, 2011.

2. Entitlement to an initial evaluation in excess of 20 percent for impingement syndrome of the right shoulder on or after June 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had verified periods of active service from May 1979 to November 1991, March 1998 to July 1998, and from December 2005 to May 2007. He also had additional service in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for impingement syndrome of the right shoulder and assigned a 10 percent evaluation effective July 17, 2008.  Jurisdiction was subsequently transferred to the RO in Pittsburg, Pennsylvania.

In an August 2012 rating decision, the Pittsburg RO increased the evaluation of the right shoulder disability to 20 percent effective from June 22, 2011.

In February 2016, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2016 remand, the Board ordered that the Veteran be afforded a new VA examination of his right shoulder disability.  The Veteran underwent that examination in July 2016.

However, that examination did not address all necessary findings.  In a recent precedential decision, Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court), held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Correia, 28 Vet. App. 158 (2016).  That final sentence of § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The July 2016 examination does not include all the required testing pursuant to § 4.59 and Correia; therefore, a new examination is needed.

Recent VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from August 2016 to present.

2. Arrange for the Veteran to undergo a VA examination to evaluate his right shoulder disability.  

The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's right shoulder disability. 

Range of motion for the joint should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




